DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 1-3, 5-8 and 17-19 were rejected under 35 U.S.C. 103 as being unpatentable over Scharstein et al. (“High-accuracy Stereo Depth Maps Using Structured Light”) in view of Sansoni et al. (“Three-dimensional imaging based on Gray-code light projection: characterization of the measuring algorithm and development of a measuring system for industrial applications”), Claim 4 was rejected under 35 U.S.C. 103 as being unpatentable over Scharstein et al. (“High-accuracy Stereo Depth Maps Using Structured Light”) in view of Sansoni et al. (“Three-dimensional imaging based on Gray-code light projection: characterization of the measuring algorithm and development of a measuring system for industrial applications”) further in view of Gurhing (“Dense 3-D surface acquisition by structured light using off-the-shelf components”) or Zhang et al. (“Spacetime Stereo: Shape Recovery for Dynamic Scenes”), in the alternative, Claim 11 was rejected under 35 U.S.C. 103 as being unpatentable over Scharstein et al. (“High-accuracy Stereo Depth Maps Using Structured Light”) in view of Sansoni et al. (“Three-dimensional imaging based on Gray-code light projection: characterization of the measuring algorithm and development of a measuring system for industrial applications”) further in view of Appia (US2018/0357502), Claim 12 was rejected under 35 U.S.C. 103 as being unpatentable over Scharstein et al.  rejected under 35 U.S.C. 103 as being unpatentable over Scharstein et al. (“High-accuracy Stereo Depth Maps Using Structured Light”) in view of Sansoni et al. (“Three-dimensional imaging based on Gray-code light projection: characterization of the measuring algorithm and development of a measuring system for industrial applications”) further in view of Miyoshi et al. (US2007/0003162), and Claims 9, 10, 13 and 14 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 1 and 17-19 are independent.
	Applicant has amended claim 1 to include the limitation “performing a successive temporal correlation based on the first pixel fingerprint and the second pixel fingerprint to determine that a potential correspondence exists between the first pixel fingerprint and the second pixel fingerprint”.  Independent claims 17-19 have been amended in a corresponding fashion.  Examiner agrees with Applicant’s argument that the amended claims overcome the previous rejections.
Applicant’s arguments filed 8 April 2021, with respect to claims 1-19 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-8, 11, 12, and 15-19 and the objection to claims 9, 10, 13 and 14 has been withdrawn. 
Allowable Subject Matter
Claims 1-19 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667